IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Deree J. Norman,                      :
                   Petitioner         :
                                      :
      v.                              : No. 690 C.D. 2020
                                      : SUBMITTED: January 22, 2021
Pennsylvania Public Utility           :
Commission,                           :
                  Respondent          :


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                          FILED: March 16, 2021

      Deree J. Norman petitions for review, pro se, of the June 18, 2020 Order of
the Pennsylvania Public Utility Commission (Commission), which adopted the
findings and recommendations of an administrative law judge (ALJ) and denied Mr.
Norman’s Exceptions to the ALJ’s decision. The Commission determined that: (1)
Mr. Norman failed to establish that PECO Energy Company (PECO) improperly
terminated his electric service for nonpayment; and (2) Mr. Norman proved that he
was entitled to a five-year payment arrangement on his delinquent account. We
affirm the Commission’s Order.

                                   Background
      Mr. Norman initiated this matter six years ago by filing a Formal Complaint
with the Commission against PECO on March 16, 2015. At that time, Mr. Norman
alleged that PECO had threatened to shut off his electric service for nonpayment and
that there were incorrect charges on his bills. Specifically, Mr. Norman alleged that
PECO used fictitious billing algorithms to increase the amount of his electric bills
during the winter months.
      On April 8, 2015, PECO filed an Answer, denying the material allegations of
the Formal Complaint. PECO alleged that it conducted field investigations in 2011
and 2015, which confirmed that the bills for Mr. Norman’s service address were
accurate and that his electric meter was functioning properly.
      Following evidentiary hearings, on July 8, 2016, ALJ Mary Long issued an
Initial Decision dismissing Mr. Norman’s Formal Complaint. ALJ Long found that
Mr. Norman failed to satisfy his burden of proving that his electric bills were
incorrect or that PECO’s meter technology caused his high electric bills. On August
17, 2016, Mr. Norman filed Exceptions to ALJ Long’s Initial Decision, to which
PECO replied.
      On July 12, 2017, the Commission issued an Opinion and Order denying Mr.
Norman’s Exceptions, adopting ALJ Long’s Initial Decision, and dismissing Mr.
Norman’s Formal Complaint. Mr. Norman timely appealed to this Court on August
2, 2017. On July 12, 2018, this Court affirmed the Commission’s Order. Thereafter,
Mr. Norman filed a petition for allowance of appeal with the Pennsylvania Supreme
Court, which was denied. See Norman v. Pa. Pub. Util. Comm’n (Pa. Cmwlth., No.
1053 C.D. 2017, filed July 12, 2018) (Norman I), appeal denied, 202 A.3d 680 (Pa.
2019).
      Following the issuance of the Commission’s July 12, 2017 Order, PECO
provided both 10-day written notice and 72-hour telephone notice of termination of
service to Mr. Norman.      PECO terminated Mr. Norman’s electric service for
nonpayment on August 21, 2017.



                                         2
       On August 31, 2017, Mr. Norman filed an Informal Complaint with the
Commission’s Bureau of Consumer Services (BCS) seeking the restoration of his
electric service. Certified Record (C.R.) at 14-15. Following an investigation, the
BCS found, in pertinent part:

       4. . . . [O]n 7/19/2017 you contacted PECO regarding the shut-off
       notice. [PECO] requested a payment of $959.94 to avoid termination
       of service. You requested a medical certificate. [PECO] mailed a
       medical certificate to you.[1]

       ....

       7. According to [PECO] records, per your request, on 8/31/2017 a
       medical certificate was faxed to Dr. Ron C[.] Analfi at 215-615-3671.

       8. [PECO] has yet to receive a completed medical certificate.

       9. [PECO] reported to our office that your total account balance is
       $1[,]909.33. This balance does not include any payments or bills sent
       out on or after 9/6/2017.

       10. [PECO] reported that [it] made one (1) payment arrangement with
       you in the past, and that you broke the agreement.

       11. [PECO] reported that you have made one (1) payment over the past
       36 months.

Id. at 13-14. The BCS concluded that because Mr. Norman was no longer a PECO
customer, he could not “use a medical certificate to circumvent the payment required
for restoration [of service]” and he did not “ma[ke] a good faith effort to pay [his]


       1
          The Commission’s regulations permit a utility company to forestall termination of service
or to restore service to a customer if termination would have adverse medical consequences on an
occupant of the premises. A customer seeking to avoid termination of service or to restore service
for medical reasons must submit a valid medical certification to the utility company. See 52 Pa.
Code §§ 56.111-56.118.


                                                3
outstanding balance.” Id. at 15. Therefore, the BCS dismissed Mr. Norman’s
Informal Complaint.
       On August 18, 2017, Mr. Norman filed an Application for Stay of the
Commission’s July 12, 2017 Order with this Court. On September 12, 2017, this
Court dismissed the Application for Stay without prejudice because Mr. Norman did
not first seek relief with the Commission pursuant to Pa. R.A.P. 1781(a).2
       On September 15, 2017, Mr. Norman filed a Petition for Stay with the
Commission, asking the Commission to stay enforcement of its July 12, 2017 Order
while he pursued his appeal with this Court. On December 7, 2017, the Commission
issued an Opinion and Order denying the Petition for Stay. Applying the criteria set
forth in Pennsylvania Public Utility Commission v. Process Gas Consumers Group,
467 A.2d 805 (Pa. 1983),3 the Commission found that Mr. Norman failed to establish
that he would likely succeed on the merits of his appeal or that he would suffer
irreparable harm without the issuance of a stay. The Commission also determined
that granting a stay would adversely affect the public interest, stating:

       A public utility is entitled to full payment for service provided to
       customers and all customers are obligated to pay for the utility service

       2
          Pa. R.A.P. 1781(a) (emphasis added) provides: “Application for a stay or supersedeas of
an order or other determination of any government unit pending review in an appellate court on
petition for review or petition for specialized review shall ordinarily be made in the first instance
to the government unit.”

       3
          In Process Gas, the Pennsylvania Supreme Court held that a stay pending appeal is
warranted if: (1) the petitioner makes a strong showing that he is likely to prevail on the merits;
(2) the petitioner has shown that without the requested relief, he will suffer irreparable injury; (3)
the issuance of a stay will not substantially harm other interested parties in the proceedings; and
(4) the issuance of a stay will not adversely affect the public interest. 467 A.2d at 808-09. The
Supreme Court further stated: “[I]t is essential that the unsuccessful party, who seeks a stay of a
final order pending appellate review, make a strong showing under the[se] criteria in order to
justify the issuance of a stay.” Id. at 809 (emphasis added).


                                                  4
       provided to them. Otherwise, a customer’s unpaid bills are included in
       the utility’s uncollectible expenses and ultimately paid for by other
       utility customers. Mr. Norman had failed to sustain his burden of proof
       that his bills were too high. Thus, upon the dismissal of his [Formal]
       Complaint and the issuance of our final July [12,] 2017 Order, Mr.
       Norman became obligated to pay for the utility service provided to him.
       Granting the Petition [for Stay] would likely cause PECO to include
       Mr. Norman’s unpaid bills within PECO’s uncollectible expenses and
       thereby cause harm to other utility customers in the form of increased
       costs.

Comm’n Op. & Order, 12/7/17, at 10-11 (internal citations omitted) (emphasis
added). Mr. Norman did not appeal or otherwise challenge this ruling.
       On December 15, 2017, Mr. Norman sent an email to PECO’s counsel
requesting the restoration of his electric service under 52 Pa. Code §§ 56.115 and
56.191.4 He attached to this email a December 15, 2017 letter from a certified

       4
         The regulation at 52 Pa. Code § 56.115 states: “When service is required to be restored
under this section and [52 Pa. Code] §§ 56.114, 56.116-56.118 and 56.191, the public utility shall
make a diligent effort to have service restored on the day of receipt of the medical certification. In
any case, service shall be reconnected within 24 hours. . . .”

       The regulation at 52 Pa. Code § 56.191 states, in relevant part:

       (b) Timing. When service to a dwelling has been terminated, the public utility shall
       reconnect service as follows:

               (1) Customers.

                       (i) Within 24 hours . . . upon receipt by the public utility of a valid
                       medical certification. . . .

                       ....

               (2) Applicants. When the applicant has met all applicable conditions:

                       (i) Within 24 hours . . . upon receipt by the public utility of a valid
                       medical certification. The public utility is not required to modify or
(Footnote continued on next page…)

                                                  5
registered nurse practitioner, who stated that Mr. Norman has severe sleep apnea and
needs electricity to operate his CPAP machine. C.R. at 111-12. By letter dated
December 18, 2017, PECO’s counsel informed Mr. Norman that because PECO had
terminated his service for nonpayment in August 2017, he was no longer a PECO
customer. Id. at 117. PECO’s counsel directed Mr. Norman to contact PECO’s
customer service department to apply for new service. Id.
       On December 27, 2017, while Norman I was still pending in this Court, Mr.
Norman filed a second Formal Complaint with the Commission against PECO. In
that Formal Complaint, Mr. Norman alleged that: (1) PECO improperly terminated
his electric service on August 21, 2017; (2) PECO did not offer him a payment
arrangement before or after terminating his service; and (3) there were incorrect
charges on his final bill.
       On January 18, 2018, PECO filed an Answer, denying the material allegations
of the Formal Complaint. PECO alleged that it terminated Mr. Norman’s service for
his failure to pay a past due balance of $1,760.68, after providing Mr. Norman with
the legally required pre-termination notices. PECO further alleged that it terminated
Mr. Norman’s service via an underground dig because Mr. Norman denied PECO
access to his electric meter. Finally, PECO alleged that because Mr. Norman was
no longer a PECO customer following the lawful termination of his service, he was
not entitled to a payment arrangement.
       On February 1, 2018, Mr. Norman filed a Petition for Restoration of Service
with the Commission. In his Petition, Mr. Norman averred that his electric service


                      eliminate the payment required to restore service if a medical
                      certificate is presented. . . .

52 Pa. Code § 56.191(b)(1)(i) and (2)(i).


                                             6
should be restored because he “has fully complied with the requirements [of] 52 Pa.
Code § 56.115.” Id. at 49. Mr. Norman attached the December 15, 2017 letter from
the nurse practitioner regarding his sleep apnea. On March 5, 2018, Mr. Norman
filed with the Commission a Motion to Compel and Sanction PECO for failing to
restore his electric service.
       ALJ Marta Guhl held an evidentiary hearing on June 22, 2018. On October
19, 2018, ALJ Guhl issued an Initial Decision granting in part and denying in part
Mr. Norman’s Formal Complaint. ALJ Guhl concluded that Mr. Norman failed to
prove that PECO improperly terminated his service, that there were incorrect charges
on his final bill, or that PECO violated any applicable statute or regulation with
regard to his request for a medical certification. ALJ Guhl concluded, however, that
Mr. Norman proved that he was entitled to a five-year payment arrangement under
Section 1405(b)(1) of the Public Utility Code (Code), 66 Pa. C.S. § 1405(b)(1).5
Thus, ALJ Guhl directed PECO to re-calculate Mr. Norman’s bills to reflect his
current charges plus an amount equal to one-sixtieth of his unpaid balance. ALJ
Guhl further directed that if Mr. Norman adheres to the payment arrangement, PECO
shall not suspend or terminate his service (except for valid safety or emergency
reasons) or assess late payments or finance charges on his account.

       5
          Section 1405(a) of the Code authorizes the Commission to establish payment
arrangements between a customer and a public utility. 66 Pa. C.S. § 1405(a). Section 1405(b)(1)
of the Code provides:

       The length of time for a customer to resolve an unpaid balance on an account that
       is subject to a payment arrangement that is investigated by the [C]ommission and
       is entered into by a public utility and a customer shall not extend beyond:

       (1) Five years for customers with a gross monthly household income level not
       exceeding 150% of the [f]ederal poverty level.

66 Pa. C.S. § 1405(b)(1).


                                              7
       On November 8, 2018, Mr. Norman filed Exceptions to ALJ Guhl’s Initial
Decision. Mr. Norman’s 32 enumerated exceptions fell into three categories: (1)
hearsay objections to PECO’s evidence that it sent a medical certification form to
Mr. Norman’s physician; (2) PECO’s termination of his electric service; and (3) the
accuracy of PECO’s billing with regard to his past due balance. See Comm’n Op.
& Order, 6/18/20, at 21-22 & n.13.
       PECO filed a Reply to the Exceptions, averring that “[Mr. Norman’s
E]xceptions demonstrate that he wants to re-litigate his billing dispute with PECO
and continue to use the [Commission’s] administrative process to harass PECO and
avoid paying his PECO bill. [Mr. Norman] has not paid for electricity since October
2014.” C.R. at 313.6
       On June 18, 2020, the Commission issued an Opinion and Order denying Mr.
Norman’s Exceptions and affirming ALJ Guhl’s Initial Decision. The Commission
ordered, in pertinent part:

       1. That the Exceptions of [Mr.] Norman filed on November 8, 2018, to
       the Initial Decision of [ALJ] Guhl issued October 19, 2018, . . . are
       denied[] . . . .

       ....

       3. That the [Formal] Complaint of [Mr.] Norman filed against PECO .
       . . on December 27, 2017, regarding the request for a payment
       arrangement is granted[] . . . .

       4. That PECO . . . shall calculate the bills for [Mr.] Norman[] . . . in
       order for [Mr. Norman] to pay his current charges[,] plus an amount
       equal to one sixtieth . . . of the balance accrued on the account[] . . . .

       6
          PECO also noted that Mr. Norman filed a similar complaint with the Commission against
Philadelphia Gas Works, his gas utility provider, alleging “billing discrepancies,” which was still
being litigated. C.R. at 313.


                                                8
       5. That as long as [Mr.] Norman[] . . . keeps the payment schedule
       stated in this Opinion and Order, PECO . . . shall not suspend or
       terminate his utility service[,] except for valid safety or emergency
       reasons[,] or assess late payments or finance charges against his
       account.

Comm’n Op. & Order, 6/18/20, at 29-30.7 Mr. Norman now petitions this Court for
review.8
                                            Analysis
       Preliminarily, we note that it is difficult to discern the precise issues Mr.
Norman wishes to raise on appeal, because he identifies different issues in his
Petition for Review than in the Statement of Questions Involved and Summary of
Argument sections of his appellate brief.9 While we could find waiver on this basis,

       7
       In their appellate briefs, both Mr. Norman and PECO state that PECO restored Mr.
Norman’s electric service on September 10, 2020. See Norman Reply Br. at 10; PECO Br. at 17.

       8
         Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the necessary findings of fact are supported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. § 704.

       9
         For example, in the Summary of Argument section of his brief, Mr. Norman does not
address the issues raised in either his Petition for Review or his Statement of Questions Involved,
but instead attempts to re-litigate the factual matters before ALJ Long and the Commission in
Norman I. Mr. Norman asserts:

               In the absence of inuendo, unsubstantiated rhetoric, and the clear
       misrepresentation of fact exercised by PECO, condoned and validated by ALJ[]s
       and adopted by the [Commission], the [f]acts presented herein will sustain that [Mr.
       Norman’s] Complaint which originally intended to call [into] question . . . the
       unlawful systematic increases in usage proffered by PECO which unjustifiably
       increased the company’s revenue. The collaborative agenda of PECO, ALJ[]s and
       the [Commission] to ensure that the complaint would not expose PECO’s
       transgression soon became a referendum on bias, coverup and the deviation from
       the P[ennsylvania] [r]ules of [l]aw and established [l]egal [s]tandards.

(Footnote continued on next page…)

                                                9
we decline to do so because, upon review of Mr. Norman’s pro se filings and the
certified record, we are able to glean the following preserved issues for appeal: (1)
whether PECO properly terminated Mr. Norman’s electric service on August 21,
2017; (2) whether PECO was required to offer him a payment arrangement to resolve
his unpaid balance; and (3) whether PECO complied with Mr. Norman’s requests
for a medical certification. See Pa. R.A.P. 1513(d)(5) (providing that, in an appellate
petition for review, “the omission of an issue from the statement [of objections] shall
not be the basis for a finding of waiver if the court is able to address the issue based
on the certified record”).
                                 1. Termination of Service
       First, Mr. Norman asserts that “the Commission erroneously concluded that
there is nothing to indicate that PECO did not follow proper notice procedures”
before terminating his electric service on August 21, 2017. Pet. for Rev. at 1; see
Norman Br. at 15 n.2. We disagree.
       Section 1406(a)(1) of the Code permits a public utility to terminate service for
a customer’s “[n]onpayment of an undisputed delinquent account.” 66 Pa. C.S. §

               The facts will further sustain that PECO engaged in unlawful strongarm
       tactics to install more advanced Smart Meters in the homes of PECO customers,
       outside of the purview of the P[ennsylvania] [r]ules by misrepresentations and the
       concealment of a customer’s legal requirement in an effort to further its ulterior
       motive to gain unfettered control of electric usage of its customer to the extent that
       said customers could not[] easily notice and or prove when usage amount are
       unlawfully manipulated (ramped up) to increase company revenue.

              Finally, the facts will further sustain that the presiding ALJ[]s on more than
       one occasion ignored, misapprehended and or intentionally deviated from the
       P[ennsylvania] [r]ules of [l]aw and established [l]egal [s]tandards.

Norman Br. at 19. This Summary of Argument plainly violates our appellate rules. See Pa. R.A.P.
2118 (“The summary of argument shall be a concise, but accurate, summary of the arguments
presented in support of the issues in the statement of questions involved.”) (emphasis added).


                                                10
1406(a)(1). However, a public utility may do so only after giving the customer
proper notice. See 66 Pa. C.S. § 1406(b)(1). Section 1406(b)(1) of the Code requires
a public utility to give a customer the following pre-termination notices:

      Prior to terminating service under [Section 1406(a) of the Code], a
      public utility:

      (i) Shall provide written notice of the termination to the customer at
      least ten days prior to the date of the proposed termination. The
      termination notice shall remain effective for 60 days.

      (ii) Shall attempt to contact the customer or occupant to provide notice
      of the proposed termination at least three days prior to the scheduled
      termination, using one or more of the following methods:

             (A) in person;

             (B) by telephone. Phone contact shall be deemed complete upon
             attempted calls on two separate days to the residence between
             the hours of 8 a.m. and 9 p.m. if the calls were made at various
             times each day; or

             (C) by e-mail, text message or other electronic messaging format
             consistent with the [C]ommission’s privacy guidelines and
             approved by [C]ommission order.

             (D) In the case of electronic notification only, the customer must
             affirmatively consent to be contacted using a specific electronic
             messaging format for purpose of termination.

66 Pa. C.S. § 1406(b)(1) (emphasis added); see 52 Pa. Code §§ 56.321(1), 56.331.
      Here, PECO’s witness, Dana McCollum, testified that on July 13, 2017, the
day after the Commission’s July 12, 2017 Order, PECO issued a written termination
notice to Mr. Norman for nonpayment of his past due balance of $1,760.68. Notes
of Testimony (N.T.), 6/22/18, at 50, 52. On July 19, 2017, Mr. Norman contacted



                                         11
PECO regarding the termination notice, and a PECO representative informed Mr.
Norman that he would need to make a minimum payment of $959.94 (50% of his
unpaid balance), in order to avoid termination. Comm’n Op. & Order, 6/18/20, at 3.
      Because Mr. Norman did not make any payment, PECO proceeded with its
72-hour termination notice. Id. PECO called Mr. Norman four times between
August 7, 2017 and August 15, 2017, and a PECO representative spoke directly with
Mr. Norman on August 15, 2017. N.T., 6/22/18, at 56-57; see C.R. at 28. Ms.
McCollum testified regarding the August 15, 2017 telephone call as follows:

             [The PECO representative] offer[ed] [Mr. Norman] the
      minimum payment option again. This time it’s offered for 60[%] of the
      account balance, which would have been $1,188.58[,] that he could post
      to retain his service. But at this point the service is not guaranteed,
      because . . . the notice process has been satisfied. So the service can be
      terminated at this point at any day.

             [Mr. Norman] was advised that . . . the [Commission’s] formal
      case[] . . . was closed. That there had been no payment since 2014.
      And [Mr. Norman] explained that he was going to court for the matter.
      And again he was advised that the case was closed, service was not
      guaranteed. . . .

N.T., 6/22/18, at 58. The Commission credited Ms. McCollum’s testimony, see
Comm’n Op. & Order, 6/18/20, at 11, and we will not disturb that credibility
determination on appeal. See Kviatkovsky v. Pa. Pub. Util. Comm’n, 618 A.2d 1209,
1211 (Pa. Cmwlth. 1992) (stating that the Commission, as the ultimate factfinder,
determines the weight and credibility of the evidence presented, and its findings are
conclusive on appeal as long as they are supported by substantial evidence).
      Further, Mr. Norman admitted, both at the hearing and in an August 15, 2017
email to PECO’s counsel, that he received the requisite 10-day written notice and
72-hour telephone notice before his service was terminated. N.T., 6/22/18, at 8, 59-


                                         12
60 & PECO Ex. 7. Therefore, we conclude that PECO properly terminated Mr.
Norman’s service for nonpayment on August 21, 2017.
       Next, Mr. Norman asserts that because he appealed the Commission’s July
12, 2017 Order to this Court, PECO was prohibited from terminating his service
until the resolution of that appeal. Norman Br. at 26-31. Essentially, Mr. Norman
claims that because he was still challenging the accuracy of his unpaid bills in
Norman I, his account was not “undisputed” as required for termination of service
under Section 1406(a)(1) of the Code. We disagree.
       There is no provision in either the Code or the Commission’s regulations that
prohibits a public utility from terminating service for nonpayment while an appeal
of a Commission order is pending.               Rather, the Commission’s regulations
specifically state that “a public utility may terminate service after giving proper
notice in accordance with [the Commission’s regulations], whether or not a dispute
is pending.” 52 Pa. Code § 56.164 (emphasis added).10
       Furthermore, Section 316 of the Code provides that any Commission finding,
determination, or order “shall be prima facie evidence of the facts found and shall
remain conclusive upon all parties affected thereby, unless set aside, annulled or
modified on judicial review.” 66 Pa. C.S. § 316 (emphasis added). In other words,
the disputed charges at issue in Norman I became “conclusive” upon the
Commission’s issuance of its July 12, 2017 Order, even while Mr. Norman’s appeal
was pending, and remained conclusive unless and until this Court reversed or
modified that decision on appeal.


       10
         Although Mr. Norman continued to dispute the accuracy of his bills in Norman I, he did
not dispute that his account with PECO was unpaid and, thus, delinquent. See 66 Pa. C.S. §
1406(a)(1) (authorizing termination of service for “[n]onpayment of an undisputed delinquent
account”) (emphasis added).


                                              13
       It is true, as Mr. Norman points out, that he requested a stay of the
Commission’s Order with both this Court and the Commission, seeking to forestall
the termination of his electric service for nonpayment.                    As discussed in the
Background section of this Opinion, supra, this Court dismissed Mr. Norman’s
Application for Stay, without prejudice, because he did not first seek relief with the
Commission under Pa. R.A.P. 1781(a). Thereafter, Mr. Norman immediately filed
a Petition for Stay with the Commission, which was denied. Based on its review of
the record and the Petition for Stay, the Commission concluded that Mr. Norman
failed to satisfy the legal requirements for a stay pending appeal. Comm’n Op. &
Order, 12/7/17, at 10-11. Mr. Norman did not subsequently challenge that decision
or file a new request for a stay with this Court. Therefore, we agree with the
Commission that, absent the issuance of a stay, PECO was not precluded from
terminating Mr. Norman’s service for nonpayment following the Commission’s July
12, 2017 Order.11
                                  2. Payment Arrangement
       Next, Mr. Norman asserts that “PECO failed to offer and[/]or respond to [his]
[r]equest for [a] payment arrangement” before or after terminating his electric
service. Pet. for Rev. at 1; see Norman Br. at 15, 24-26; Norman Reply Br. at 9.
       The Commission’s regulations outline the procedures a public utility must
follow if a customer contacts the utility after receiving an initial notice of
termination. The regulation at 52 Pa. Code § 56.97 provides, in pertinent part:


       11
          In her Initial Decision, ALJ Guhl incorrectly stated that “there is nothing in the record to
indicate that [Mr. Norman] requested a stay from the Commonwealth Court regarding any
potential actions by [PECO].” ALJ Guhl Initial Decision at 8. Despite this error, however, ALJ
Guhl properly concluded that PECO was not precluded from terminating Mr. Norman’s service on
August 21, 2017, because neither the Commission nor this Court had granted a stay of the
Commission’s July 12, 2017 Order. See id. at 8-9.


                                                 14
      (a) If, after the issuance of the initial termination notice and prior to
      the actual termination of service, a customer or occupant contacts the
      public utility concerning a proposed termination, a public utility shall
      fully explain:

            (1) The reasons for the proposed termination.

            (2) All available methods for avoiding a termination, including
            the following:

                   (i) Tendering payment in full or otherwise eliminating the
                   grounds for termination.

                   (ii) Entering a payment arrangement.

                   (iii) Paying what is past-due on the most recent previous
                   company negotiated or            Commission      payment
                   arrangement.

            (3) Information about the public utility’s universal service
            programs, including the customer assistance program. Refer the
            customer or applicant to the universal service program of the
            public utility to determine eligibility for a program and to apply
            for enrollment in a program.

            (4) The medical emergency procedures.

      (b) The public utility shall exercise good faith and fair judgment in
      attempting to enter a reasonable payment arrangement or otherwise
      equitably resolve the matter. Factors to be taken into account when
      attempting to enter into a reasonable payment arrangement include the
      size of the unpaid balance, the ability of the customer to pay, the
      payment history of the customer and the length of time over which the
      bill accumulated. . . .

52 Pa. Code § 56.97(a) and (b) (emphasis added).




                                         15
       Here, Mr. Norman contends that PECO failed to offer him a payment
arrangement before terminating his service in violation of the Commission’s
regulations.12 However, the record establishes that, prior to terminating his electric
service, PECO offered Mr. Norman several payment options. Ms. McCollum
credibly testified that in July 2017, PECO offered him a minimum payment option
in order to avoid termination. N.T., 6/22/18, at 58. Rather than making the requested
minimum payment, Mr. Norman opted to pursue litigation. Id. at 58-59 & PECO
Ex. 7. PECO again offered Mr. Norman a minimum payment option in a telephone
call on August 17, 2017, but Mr. Norman “declined” and stated that he was pursuing
“business in the court.” N.T., 6/22/18, at 61.
       Moreover, the record shows that at the time PECO offered these payment
options to Mr. Norman, he had an unpaid balance of almost $2,000; had a prior
payment arrangement with PECO that he did not fulfill; and had not made a payment
to PECO in almost three years. C.R. at 13-14. Therefore, we conclude that the
payment options PECO offered to Mr. Norman before terminating his service were
reasonable under the circumstances. See 52 Pa. Code § 56.97(b).
       Furthermore, the record shows that shortly after terminating his service,
PECO again offered Mr. Norman two payment options to restore his service, as
follows:

       14) [PECO] has offered two options for restoration [of service]:

              A) Pay $1[,]886.90 toward the total account balance, plus a
              $1[,]650.00 reconnection fee.

              OR

       12
         Mr. Norman does not argue that PECO failed to comply with the other requirements of
52 Pa. Code § 56.97(a).


                                            16
              B) If your income is below 150% of the [f]ederal poverty level,
              your account balance will be entered into a payment
              arrangement. The company will accept $1[,]728.62 to restore
              service. This amount represents the $1[,]650.00 reconnection fee
              and $78.62 towards the account balance. You must verify your
              income to be below 150% of the [f]ederal poverty level if you
              would like to accept this option. You must contact the company
              to provide income verification.

C.R. at 14. Mr. Norman neither made a payment nor provided the requested income
verification to PECO. N.T., 6/22/18, at 73-75.13 Therefore, Mr. Norman’s claim
that he “was never offered any [payment] option other than paying the entire amount
of the previous unpaid balance which was being disputed,” Norman Reply Br. at 8,
is belied by the record.14
       In any event, after Mr. Norman filed his Formal Complaint with the
Commission requesting a payment arrangement, the Commission granted him a
payment arrangement.15 ALJ Guhl specifically rejected PECO’s contention that Mr.
Norman was not entitled to a payment arrangement because he was no longer a
PECO customer after the termination of his service. Rather, ALJ Guhl found, based

       13
         PECO’s records show that a $70 payment was posted to Mr. Norman’s account on
September 6, 2017, but Mr. Norman disputed making that payment. See N.T., 6/22/18, at 52 &
PECO Ex. 1; C.R. at 7; see also N.T., 6/22/18, at 125 (Mr. Norman stated on the record, “I have
never made a payment for quite some time, because I have been disputing all of these charges. So
where they got this $70 [payment] from is beyond me.”).

       14
           In his Formal Complaint, Mr. Norman likewise averred: “PECO has never offered any
expl[a]nation for any of [my] concerns. PECO has informed [me] to pay all past due charges.”
C.R. at 5.

       15
          When a formal payment dispute arises between a customer and a public utility, Section
1405(a) of the Code authorizes the Commission to (1) “investigate complaints regarding payment
disputes between a public utility, applicants and customers”; and (2) “establish payment
arrangements between a public utility, customers and applicants within the limits established by
this chapter.” 66 Pa. C.S. § 1405(a).


                                              17
on the evidence of record, that Mr. Norman was still a customer, because he filed an
Informal Complaint seeking restoration of his service within 30 days of the
termination. ALJ Guhl Initial Decision at 13, 15; see 66 Pa. C.S. § 1403 (defining
“customer” as including “a person who, within 30 days after service termination . . .
seeks to have service reconnected at the same location or transferred to another
location within the service territory of the public utility”).     Thus, ALJ Guhl
determined that the Commission was authorized to establish a payment arrangement
for Mr. Norman to resolve his unpaid balance. ALJ Guhl Initial Decision at 14, 16.
      ALJ Guhl further found that Mr. Norman’s household income of $1,500 per
month for a two-person household placed him at 109% of the federal poverty level.
Id. at 13. Based on this income level, ALJ Guhl determined that Mr. Norman was
entitled to a five-year payment arrangement. Id.; see 66 Pa. C.S. § 1405(b)(1)
(stating that “[t]he length of time for a customer to resolve an unpaid balance on an
account . . . subject to a payment arrangement shall not extend beyond[] . . . [f]ive
years for customers with a gross monthly household income level not exceeding
150% of the [f]ederal poverty level”). Therefore, ALJ Guhl established a payment
arrangement for Mr. Norman of one-sixtieth of his past due balance per month
(approximately $32.81 per month) for a period of five years, ALJ Guhl Initial
Decision at 16-17, and the Commission adopted ALJ Guhl’s findings and
conclusions on this issue, Comm’n Op. & Order, 6/18/20, at 19, 21-22, 29-30.
Notably, Mr. Norman does not challenge this portion of the Commission’s decision,
asserting that “the Commission correctly concluded that [he] met his burden [of
proving] that he is eligible for a payment arrangement.” Pet. for Rev. at 1.




                                         18
                             3. Medical Certification
      Finally, Mr. Norman asserts several disjointed arguments regarding ALJ
Guhl’s evidentiary rulings relating to Mr. Norman’s request for a medical
certification, baldly claiming that ALJ Guhl was biased against him and based her
rulings on false statements by PECO. See Norman Br. at 10-11, 32. Mr. Norman
presented similar claims in his Exceptions filed with the Commission, which the
Commission found to be unsubstantiated and without merit. After reviewing ALJ
Guhl’s evidentiary rulings and the conduct of the proceedings, the Commission
concluded:

      [Mr. Norman] alleges[] . . . the improper receipt of documentary
      evidence by [ALJ Guhl] based on hearsay grounds. [Mr. Norman]
      asserts that the allowance of documents or testimony sponsored by
      PECO were misrepresentations, falsifications or unacceptable, and
      [based on] the ALJ’s acceptance of conjecture. The Exceptions further
      repeat arguments alleging bias on the part of [ALJ Guhl]. In addition,
      [Mr. Norman] expressly objects to the sufficiency of the evidence
      regarding the receipt (or lack of receipt) of a medical certification from
      PECO. . . .

             On consideration of the allegations of bias on the part of [ALJ
      Guhl] . . . , we shall deny the Exceptions of Mr. Norman. A review of
      the record in this matter fails to disclose any basis for such allegations
      against the presiding ALJ . . . .

Comm’n Op. & Order, 6/18/20, at 20-21; see id. at 23 (concluding that “the presiding
ALJ exercised the appropriate discretion in all rulings concerning the receipt of
evidence in this proceeding”). We find no error in this decision.
      Although the Commission was unable to determine whether PECO sent a
medical certification form to Mr. Norman or his physician when he requested one,
it ultimately concluded that the evidence regarding a medical certification was
“ancillary” to Mr. Norman’s dispute. Id. at 26. We agree.

                                         19
      The crux of Mr. Norman’s Formal Complaint was PECO’s failure to offer him
a payment arrangement before terminating his service or to establish a payment
arrangement after the termination so that he may resume service. See C.R. at 2 (in
his Formal Complaint, Mr. Norman averred, “I would like a payment agreement”
and “I was never given an opportunity to establish a fair and feasible payment
arrangement”). The Formal Complaint makes no mention of a request for a medical
certification. See id. In addition, the only issue Mr. Norman raises in his Petition
for Review is PECO’s failure to offer or establish a payment arrangement. See Pet.
for Rev. at 1.
      In its decision, the Commission stated: “[W]hile Section 1407 of the Code,
66 Pa. C.S. § 1407, sets out the terms that a [public] utility may impose on a customer
requesting reconnection of service, it does not divest the Commission of its authority
to order a payment arrangement pursuant to [Section 1405 of the Code,] 66 Pa. C.S.
§ 1405[,] for a customer who was lawfully disconnected for nonpayment.” Comm’n
Op. & Order, 6/18/20, at 26 (emphasis added). The Commission then concluded,
based on the evidence of record, that Mr. Norman was still a customer of PECO and,
as a customer, he was entitled to a five-year payment arrangement to resolve his
unpaid balance. Id. at 29. The Commission further ordered that if Mr. Norman
complies with the payment arrangement established, PECO “shall not” terminate or
suspend his electric service except for valid safety or emergency reasons. Id. at 29-
30. In other words, Mr. Norman obtained the precise relief he sought by initiating
these proceedings – a payment arrangement to resolve his significant unpaid balance
and the restoration of his electric service. See supra note 7.




                                          20
                                          Conclusion
       Accordingly, we affirm the Commission’s Order.16

                                              __________________________________
                                              ELLEN CEISLER, Judge




       16
          Mr. Norman devotes a significant portion of his appellate brief to arguing that this Court
should “reopen” his prior case before ALJ Long (involving the accuracy of his electric bills and
PECO’s “smart meter” technology), asserting claims of ALJ Long’s bias, prejudice, and abuse of
judicial procedure. See, e.g., Norman Br. at 11-17, 19, 26-31, 33-35. Aside from the fact that Mr.
Norman did not raise these claims in his Exceptions filed with the Commission, to the extent Mr.
Norman attempts to re-litigate the factual and evidentiary matters before ALJ Long, they have
been fully litigated in the proceedings before the Commission and the appellate courts in Norman
I and, thus, are not properly before this Court.

        Mr. Norman’s brief also contains arguments relating to events that allegedly took place
after the Commission’s June 18, 2020 Order, and he appends several documents relating to these
claims that are not included in the certified record. See, e.g., Norman Br. at 18 (asserting that
following the Commission’s decision, “PECO still refused to reconnect [Mr. Norman’s] electric
service unless [he] allowed PECO to exchange his first-generation Smart Meter with a more
advanced Smart Meter”). However, this Court cannot consider evidence on appeal that was not
part of the record before the Commission. See Pa. Tpk. Comm’n v. Unemployment Comp. Bd. of
Rev., 991 A.2d 971, 974 (Pa. Cmwlth. 2009); Pryor v. Workers’ Comp. Appeal Bd. (Colin Serv.
Sys.), 923 A.2d 1197, 1201 (Pa. Cmwlth. 2006). Therefore, we will not consider Mr. Norman’s
extra-record evidence or arguments.


                                                21
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Deree J. Norman,                    :
                   Petitioner       :
                                    :
      v.                            : No. 690 C.D. 2020
                                    :
Pennsylvania Public Utility         :
Commission,                         :
                  Respondent        :


                                  ORDER


      AND NOW, this 16th day of March, 2021, we hereby AFFIRM the June 18,
2020 Order of the Pennsylvania Public Utility Commission.

                                    __________________________________
                                    ELLEN CEISLER, Judge